DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-14, 16, 18-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund et al WO (2021090266) and in further view of Hakola et al US (10,484,983).  
Regarding claim 1, Hoglund et al teaches a method comprising: receiving, by a user equipment, from a base station of a serving cell in a network comprising a plurality of mobile cells, a radio resource control release message comprising configuration data associated with one or more preconfigured uplink resources (see Fig. 14 and 15, paragraphs [00150]-[00152], the transmission unit 1502 is further configured to transmit an application layer response responsive to the pre-configured uplink resource (PUR) transmission from the base station to the wireless device), wherein the one or more preconfigured uplink resources enable the user equipment to perform a transmission without a connection to the network (see paragraph [0003], In a wireless network, Pre-configured Uplink Resources (PUR) introduce the possibility to assign radio resources to a user equipment (UE) in advance for transmission of uplink data without the need of connection setup).  Although Hoglund et al teaches the limitations above, they fail to explicitly teach selecting a preconfigured uplink recourse as further recited in the claims.  Conversely Hakola et al teaches such limitations; selecting, by the user equipment, a first preconfigured uplink resource of the one or more preconfigured uplink resources; and transmitting, by the user equipment, a first transmission using the first preconfigured uplink resource (see Fig. 5, column 12 lines 4-22, block 520 where the UE chooses some preconfigured uplink resource corresponding to a non-blocked beam for requesting uplink resources, for example an uplink resource (PUCCH) on which the UE sends it buffer status report or a scheduling request, or the PRACH, or the PUSCH that was allocated by the NR-PDCCH at block 510 (if it did allocate a PUSCH). At block 522 the UE sends it request for uplink resources on the preconfigured uplink resource identified at block 520).  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Hoglund et al with the selecting of preconfigured resources as taught by Hakola et al.  The motivation for this would have been to provide diversity in a network (see column 2 lines 6-8).
Regarding claims 3 and 6, Hakola et al further teaches: each satellite of the one or more satellites comprises one or more beams (see abstract and column 3 lines 22-39); the one or more beams are associated with the plurality of mobile cells (see column 7 lines 27-39); each of the one or more preconfigured uplink resources are configured for each beam of the one or more beams (see claim 6); and the configuration data comprises one or more beam identifiers, each beam identifier of the one or more beam identifiers corresponding to each beam of the one or more beams (see abstract, column 12 lines 4-22).

Regarding claims 5 and 18, Hakola et al further teaches comprising: selecting a second preconfigured uplink resource of the one or more preconfigured uplink resources (see claim 7); and transmitting, by the user equipment, a second transmission using the second preconfigured uplink resource (see claim 7), wherein a time interval between the first transmission and the second transmission comprises between about one hundred milliseconds to about 10 seconds (see column 2 lines 22-45).
Regarding claims 6 and 19, Hoglund et al further teaches wherein: each preconfigured uplink resource of the one or more preconfigured uplink resources is configured for each mobile cell of the plurality of mobile cells (see paragraph [0076]).
Regarding claims 7 and 20, Hoglund et al further teaches wherein: the user equipment is associated with the plurality of mobile cells and each preconfigured uplink resources has a mobile cell identifier that identifies a particular mobile cell of the plurality of mobile cells (see paragraph [0108], sim cards are used).
Regarding claims 8 and 21, Hakola et al further teaches wherein: two or more preconfigured uplink resources of the one or more preconfigured uplink resources are configured for transmission to a particular mobile cell of the plurality of mobile cells (see Fig. 5, column 12 lines 4-22).
Regarding claims 9 and 22, Hoglund et al further teaches, wherein: receiving, by the user equipment, an acknowledgement message after transmitting the first transmission using the first preconfigured uplink resource (see paragraph [0048]), the acknowledgement message comprising at least one of: an indication that the first transmission was successfully received (see paragraph [0053]); updated configuration data associated with the one or more preconfigured uplink resources; and an uplink timing advance; updating, by the user equipment, an uplink timing synchronization based at least in part on the uplink timing advance update to create updated uplink timing synchronization (see paragraph [0148] and claim 3); and transmitting, by the user equipment, a second transmission based on the updated uplink timing synchronization (see paragraphs [0043]-[0044]).
Regarding claims 10 and 23, Hoglund et al further teaches comprising: receiving, by the user equipment, an acknowledgement message after transmitting the first transmission using the first preconfigured uplink resource, wherein the acknowledgement message is received on a downlink resource associated with a second preconfigured uplink resource of the one or more preconfigured uplink resources (see paragraph [0049]).
Regarding claims 11 and 24, Hoglund et al further teaches, wherein the first transmission includes a start time to: use a second preconfigured uplink resource, by the user equipment, for a second transmission; or monitor, by the user equipment, an acknowledgement message on a downlink resource associated with a second preconfigured uplink resource (see paragraph [0056]-[0059]).
Regarding claims 12 and 25, Hoglund et al further teaches comprising: receiving, by the user equipment, an acknowledgement message associated with the first transmission, (see paragraph [0048]) wherein the acknowledgement message includes a time for the user equipment to: use a different preconfigured uplink resource to send an additional transmission; or monitor a different downlink resource associated with a different preconfigured uplink resource (see paragraph [0053]-[0054]).
Regarding claims 13 and 26, Hoglund et al further teaches wherein the one or more preconfigured uplink resources include one preconfigured uplink resource that is configured for multiple mobile cells (see paragraphs [0041]-[0050]).
Regarding claim 14, Hoglund et al teaches a user equipment comprising: one or more processors; and one or more non-transitory computer-readable storage media to store instructions executable by the one or more processors to: receive from a base station of a serving cell in a network comprising a plurality of mobile cells, a radio resource control release message comprising configuration data associated with one or more preconfigured uplink resources (see Fig. 14 and 15, paragraphs [00150]-[00152], the transmission unit 1502 is further configured to transmit an application layer response responsive to the pre-configured uplink resource (PUR) transmission from the base station to the wireless device), wherein the one or more preconfigured uplink resources enable the user equipment to perform a transmission without a connection to the network (see paragraph [0003], In a wireless network, Pre-configured Uplink Resources (PUR) introduce the possibility to assign radio resources to a user equipment (UE) in advance for transmission of uplink data without the need of connection setup). Although Hoglund et al teaches the limitations above, they fail to explicitly teach selecting a preconfigured uplink recourse as further recited in the claims.  Conversely Hakola et al teaches such limitations; select a first preconfigured uplink resource of the one or more preconfigured uplink resources; and transmit a first transmission using the first preconfigured uplink resource (see Fig. 5, column 12 lines 4-22, block 520 where the UE chooses some preconfigured uplink resource corresponding to a non-blocked beam for requesting uplink resources, for example an uplink resource (PUCCH) on which the UE sends it buffer status report or a scheduling request, or the PRACH, or the PUSCH that was allocated by the NR-PDCCH at block 510 (if it did allocate a PUSCH). At block 522 the UE sends it request for uplink resources on the preconfigured uplink resource identified at block 520).  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Hoglund et al with the selecting of preconfigured resources as taught by Hakola et al.  The motivation for this would have been to provide diversity in a network (see column 2 lines 6-8).
Regarding claim 27, Hoglund et al teaches a method comprising: transmitting, from a base station of a serving cell in a network comprising a plurality of mobile cells, to a user equipment, a radio resource control release message comprising configuration data associated with one or more preconfigured uplink resources (see Fig. 14 and 15, paragraphs [00150]-[00152], the transmission unit 1502 is further configured to transmit an application layer response responsive to the pre-configured uplink resource (PUR) transmission from the base station to the wireless device), wherein the one or more preconfigured uplink resources enable the user equipment to transmit to the network without a connection to the network (see paragraph [0003], In a wireless network, Pre-configured Uplink Resources (PUR) introduce the possibility to assign radio resources to a user equipment (UE) in advance for transmission of uplink data without the need of connection setup). Although Hoglund et al teaches the limitations above, they fail to explicitly teach selecting a preconfigured uplink recourse as further recited in the claims.  Conversely Hakola et al teaches such limitations; and receiving, a first transmission, from the user equipment, using a first preconfigured uplink resource of the one or more preconfigured uplink resources (see claim 6, claim 7, Fig. 5, column 12 lines 4-22, block 520 where the UE chooses some preconfigured uplink resource corresponding to a non-blocked beam for requesting uplink resources, for example an uplink resource (PUCCH) on which the UE sends it buffer status report or a scheduling request, or the PRACH, or the PUSCH that was allocated by the NR-PDCCH at block 510 (if it did allocate a PUSCH). At block 522 the UE sends it request for uplink resources on the preconfigured uplink resource identified at block 520).  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Hoglund et al with the selecting of preconfigured resources as taught by Hakola et al.  The motivation for this would have been to provide diversity in a network (see column 2 lines 6-8).
Regarding claim 28, Hoglund et al further teaches comprising: transmitting, in response to the first transmission, an acknowledgement message comprising at least one of updated configuration data associated with the one or more preconfigured uplink resources (see paragraph [0053]-[0054]), or an uplink timing advance.
Regarding claim 29, Hoglund et al teaches a base station comprising: one or more processors; and one or more non-transitory computer-readable storage media to store instructions executable by the one or more processors to: transmit, to a user equipment, a radio resource control release message comprising configuration data associated with one or more preconfigured uplink resources (see Fig. 14 and 15, paragraphs [00150]-[00152], the transmission unit 1502 is further configured to transmit an application layer response responsive to the pre-configured uplink resource (PUR) transmission from the base station to the wireless device), wherein the one or more preconfigured uplink resources enable the user equipment to transmit to the network without a connection to the network (see paragraph [0003], In a wireless network, Pre-configured Uplink Resources (PUR) introduce the possibility to assign radio resources to a user equipment (UE) in advance for transmission of uplink data without the need of connection setup). Although Hoglund et al teaches the limitations above, they fail to explicitly teach one or more preconfigured uplink resources as further recited in the claims.  Conversely Hakola et al teaches such limitations; and receive, a first transmission, from the user equipment, using a first preconfigured uplink resource of the one or more preconfigured uplink resources (see claim 6, claim 7,  Fig. 5, column 12 lines 4-22, block 520 where the UE chooses some preconfigured uplink resource corresponding to a non-blocked beam for requesting uplink resources, for example an uplink resource (PUCCH) on which the UE sends it buffer status report or a scheduling request, or the PRACH, or the PUSCH that was allocated by the NR-PDCCH at block 510 (if it did allocate a PUSCH). At block 522 the UE sends it request for uplink resources on the preconfigured uplink resource identified at block 520).  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Hoglund et al with the selecting of preconfigured resources as taught by Hakola et al.  The motivation for this would have been to provide diversity in a network (see column 2 lines 6-8).
Regarding claim 30, Hoglund et al further teaches the instructions further executable by the one or more processors to: transmit, to the user equipment, an acknowledgement message associated with the first transmission (see paragraph [0053]-[0054]), wherein the acknowledgement message includes a time for the user equipment: to use a different preconfigured uplink resource (see paragraph [0054]), or to monitor a different downlink resource associated with a different preconfigured uplink resource.

Claims 2, 4, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund et al WO (2021090266) in view of Hakola et al US (10,484,983) and in further view of Roy et al US (20220225132 – having provisional 63/135,041).  
Regarding claims 2 and 15, Hoglund further teaches the configuration data includes time domain periodicity and offset and frequency domain recourses to perform the transmission (see paragraphs [0036]-[0038], [0041]-[0043]).  Although Hoglund teaches the limitations above they fail to explicitly teach the use of NTN and non-geosynchronous satellites as further recited in the claim.  Conversely Roy et al teaches such limitations; wherein: the network comprises a non-terrestrial network in which the plurality of mobile cells includes one or more satellites in a non-geosynchronous orbit (see claim 1).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Hoglund and Hakola with the use of NTN and non-geosynchronous satellites as taught by Roy et al.  The motivation for this would have been to improve and efficiently take measurements in a network (see paragraph [0051]).
Regarding claims 4 and 17, Hoglund and Hakola teach all the limitations of claims 2 and 15 from which claim 4 and 17 respectively depend on.  However they fail to explicitly teach a propagation delay as further recited in the claim.  Conversely Roy et al teaches such limitations; pre-compensating an uplink channel propagation delay, by the user equipment, for the first transmission using the first preconfigured uplink resource, based on: a position of the user equipment; and orbit information for the one or more satellites (see paragraphs [0008] and [0015]).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Hoglund and Hakola with the use of a propagation delay and pre-compensating it as taught by Roy et al.  The motivation for this would have been to improve and efficiently take measurements in a network (see paragraph [0051]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478